Case 17-09781        Doc 37     Filed 04/16/19     Entered 04/16/19 13:21:06          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 09781
         British Antyonetie Saucier

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/28/2017.

         2) The plan was confirmed on 06/20/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/15/2017, 10/09/2018.

         5) The case was Dismissed on 12/04/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-09781             Doc 37          Filed 04/16/19    Entered 04/16/19 13:21:06                 Desc         Page 2
                                                           of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $16,588.00
           Less amount refunded to debtor                               $1,507.99

 NET RECEIPTS:                                                                                            $15,080.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $4,310.00
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                 $649.46
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,959.46

 Attorney fees paid and disclosed by debtor:                             $0.00


 Scheduled Creditors:
 Creditor                                               Claim         Claim            Claim        Principal      Int.
 Name                                         Class   Scheduled      Asserted         Allowed         Paid         Paid
 American Credit Acceptance               Unsecured            NA       5,748.81         5,748.81           0.00       0.00
 American Credit Acceptance               Secured       13,199.00     13,448.81          7,700.00      3,877.92     540.18
 AT T Uverse                              Unsecured         413.00           NA               NA            0.00       0.00
 ATG Credit LLC                           Unsecured         120.00           NA               NA            0.00       0.00
 Becket & Lee                             Unsecured         347.00        231.34           231.34           0.00       0.00
 Blue Horizon Loans                       Unsecured      1,000.00            NA               NA            0.00       0.00
 City of Chicago Department of Revenue    Unsecured         200.00        315.16           315.16           0.00       0.00
 City of Chicago Dept of Water            Secured        3,089.00           0.00         3,089.00      2,573.86     128.59
 Department Of Education/MOHELA           Unsecured         686.00        702.85           702.85           0.00       0.00
 Devon Financial Services Inc             Unsecured      2,000.00       3,768.67         3,768.67           0.00       0.00
 Ecmc                                     Unsecured      7,934.00       7,958.68         7,958.68           0.00       0.00
 Equifax                                  Unsecured            NA            NA               NA            0.00       0.00
 Experian                                 Unsecured            NA            NA               NA            0.00       0.00
 Green Trust Cash                         Unsecured         420.00           NA               NA            0.00       0.00
 Green Valley Cash                        Unsecured         353.80           NA               NA            0.00       0.00
 Illinois Tollway                         Unsecured         357.50           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC            Unsecured         509.00        530.61           530.61           0.00       0.00
 Jefferson Capital Systems LLC            Unsecured         978.00      1,022.40         1,022.40           0.00       0.00
 MaxLend                                  Unsecured      1,147.51            NA               NA            0.00       0.00
 Ocwen Loan Servicing LLC                 Secured        3,000.00       3,115.11         3,000.00      3,000.00        0.00
 Ocwen Loan Servicing LLC                 Secured       59,680.00     63,396.23        63,396.23            0.00       0.00
 Peoples Energy Corp                      Unsecured         500.00        661.49           661.49           0.00       0.00
 Resurgent Capital Services               Unsecured         319.00        362.93           362.93           0.00       0.00
 Steven S Camp                            Unsecured            NA            NA               NA            0.00       0.00
 Transunion                               Unsecured            NA            NA               NA            0.00       0.00
 U.S. Bankruptcy Court Eastern Division   Unsecured            NA            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-09781        Doc 37      Filed 04/16/19     Entered 04/16/19 13:21:06             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $63,396.23              $0.00             $0.00
       Mortgage Arrearage                                 $3,000.00          $3,000.00             $0.00
       Debt Secured by Vehicle                            $7,700.00          $3,877.92           $540.18
       All Other Secured                                  $3,089.00          $2,573.86           $128.59
 TOTAL SECURED:                                          $77,185.23          $9,451.78           $668.77

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $21,302.94               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,959.46
         Disbursements to Creditors                            $10,120.55

 TOTAL DISBURSEMENTS :                                                                     $15,080.01


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
